EXHIBIT 10.1

 

THE BOARD OF DIRECTORS

 

OF

 

NEW ASIA ENERGY, INC.

 

The following is a true copy of the resolution duly adopted by the Board of
Directors of this Corporation at a special meeting, notice to this meeting
having been waived, held on this 22nd day of August, 2017;

 

The Board of Directors which was present for this meeting & took active part
therein was:

 

Veng Kun Lun

Poh Kee Liew

 

WHEREAS there has been presented to and considered by this meeting a Motion to
issue shares common from our Treasury to a consultant who is aiding us in an
acquisition;

 

NOW THEREFORE BE IT RESOLVED that the corporation having considered this matter,
has opened the floor to all those who voice a preference in the issue, and
pursuant to §78.315 has decided unanimously and RESOLVED:

 

The company shall issue 160,000,000 (One Hundred Sixty Million) shares common
to:

 

LWH Advisory Sdn Bhd.

 

Said Motion is hereby passed and the corporate books, records and the Secretary
shall file this Resolution in the corporate records

 

DATED: 22nd August, 2017

 

[naei_ex101img1.jpg]
______________________

Mr. Veng Kun Lun, Director